Title: From Thomas Jefferson to J. P. P. Derieux, 15 September 1793
From: Jefferson, Thomas
To: Derieux, Justin Pierre Plumard



Dear Sir
Schuylkill Sep. 15. 1793.

I find myself on the eve of my departure for Virginia without being able to finish your matter. The contagious fever in the city has prevented my going there for a week past. I had been in daily expectation of receiving the account and balance from Mr. Vaughan who had repeatedly promised it, and excused himself by the multiplicity of his business. I have now written him a letter which I hope will produce an immediate remittance either to yourself or me in Albemarle, where I shall probably arrive as soon as this letter. I am, with respects to Mrs. Derieux Dr. Sir Your most obedt. servt.

Th: Jefferson

